Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed November 26, 2021 in response to the Office Action of July 26, 2021 is acknowledged and has been entered. 
Claims 1, 10, and 11 have been amended. Claims 2-6 and 9 have been canceled.
Claims 1, 8, 10 and 11 are pending and under consideration as drawn to the species of a protein fragment having a C-terminal amino acid sequence of EGSCPQVNIN (SEQ ID NO: 26) as set forth in the Election filed April 14, 2021. 

MAINTAINED/MODIFIED REJECTIONS
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novik (Novik et al., WO 2010/061393 A1, Publication Date: 06-03-2010).
Examiner’s note: claim 1 recites the limitation “detecting in vitro a presence or absence of at least one fragment selected from…” However, it is not clear what “detecting an absence of at least one fragment selected from…” requires. For example, if a detection method for lung adenocarcinoma doesn’t detect any protein fragment of claim 1 (b) to (y), given its Broadest Reasonable Interpretation, the method would still read on the claim 1. In fact, any detection method would read on claim 1 since the outcome of any detecting test can only be absence or presence of at least one fragment selected from (b) to (y).
Novik teaches that HE4 protein (also known as Whey Acidic Proteins (WAP) four-disulfide core domain protein 2; Major epididymis-specific protein E4; Epididymal secretory protein E4; and Putative protease inhibitor WAP5), is a 124 amino acid protein (page 1, lines 9-11).
Novik teaches that HE4 contains 2 WAP domains and WAP-domain containg proteins are typically small secretory proteins that exhibit a variety of functions (page 1, lines 14-19).
Novik teaches that HE is highly expressed in over-expressed in serous and endometroid ovarian carcinoma, lung adenocarcinomas, some breast adenocarcinomas, transitional cell carcinomas, pancreatic carcinomas, some mesotheliomas, gastrointestinal, renal and transitional cell carcinomas, and endometrial cancer (page 1, lines 20-35).
Novik teaches that HE4 is speculated to be detectable in the urine of patients due to its small size (page 2, line 1).

Novik teaches that accurate diagnosis and/or prognosis of cancer cannot rely on the use of a single diagnostic marker, due to the multidimensional nature of various cancerous diseases. In many case, individual markers by themselves do not have the required sensitivity and/or specificity to be routinely used for diagnosis. Thus, it would be highly advantageous to have a panel of HE4 markers for diagnosis various types of cancers, including lung adenocarcinoma (page 2, paras 2-3, claims 26, and 32).
Novik teaches a method for diagnosing cancer in a subject, comprising detecting in the subject or in a sample obtained from said subject the level of at least one polypeptide having an amino acid sequence set forth in any one of SEQ ID NOs: 10, 11, 7, a homologue or a fragment thereof compared to a control baseline, wherein an increase in the level of the at least one polypeptide is indicative of cancer, wherein the cancer is lung adenocarcinoma (claims 26 and 32). SEQ ID NOs: 7, 10 and 11 of Novik do not have EGSCPQVNIN (SEQ ID NO: 26) at the C-terminal side (detecting an absence of fragment (s) of claim 1).
Novik teaches that cancerous tissues overexpress a variant of HE4 protein, which is significantly different from the known HE4 protein.
Novik teaches that peptide variants of known HE4 proteins can be used as diagnostic marker for HE4-associated cancers, including lung adenocarcinoma (page 2, lines 20-33).
Novik teaches that the variants of HE4 include SEQ ID NOs: 7, 10 and 11 and fragments thereof (page 5, para. 3). These variants are derived from HE4, but have different sequences 
Novik teaches detecting qualitative and/or quantitative changes in the expression of HE4-variant polypeptides with antibody (page 4, para 2).
Novik teaches that an increase in the level of HE4-varaint(s) in a tissue is associated with cancer, such as lung adenocarcinoma, and detection of the HE4 variants provides a method for diagnosing these cancers (page 4, paras 3-4). Novik teaches a method for diagnosis of cancer, comprising detecting the level of at least one HE4-varaint polypeptide in a subject or in a sample obtained from the subject compared to a control baseline. A relative increase in the expression or the level of the polypeptide indicate the onset, severity, or prognosis of an individual with regard to cancer (pages 4-5 bridging paragraph).
Novik teaches that the control baseline expression is measured in a healthy subject or in a sample obtained therefrom (page 5, para. 2).
Novik teaches that SEQ ID NO: 7 of Novik has the amino acids at positions 80 to 93 (CPQVNINFPQLGLC) of the claimed SEQ ID NO: 7 deleted (Fig. 2).  
Novik teaches that the sample is a body fluid or secretion sample including urine (page 6, para. 4).
Novik teaches that the peptide variants can be detected by various methods, including immunohistochemical assay, ELISA, Western blot (page 6, para. 6).

Response to Arguments
For the rejection of claims 1 and 8 under 35 U.S.C. 102 as being unpatentable over Novik, Applicant argues:

    PNG
    media_image1.png
    131
    611
    media_image1.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, the claim 1 amendment recites “detecting in vitro a presence or absence of at least one fragment selected from…” without giving any specific targeted genes (markers). Under BRI, claim 1 would encompass any lung cancer detection method, measuring any biomarkers, measuring any variants, since outcome of the detection method can be either presence or absence of “at least one fragment selected from (b) to (y) of claim 1.  Additionally original claim 4 required detecting an amount or presence of the recited fragments, but current claim 1 does not require detecting an amount or presence of the recited fragments.
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita (Yamashita et al., Tumor Biol. 32:265-271, Publication Date: 10-15-2010).
Yamashita teaches that HE4 (WFDC2) is expressed in lung adenocarcinoma (page 265, col. 2), but not in normal tissue (Fig. 1c).
	Examiner’s Note: in view of claim 1 amendment, the rejection under USC 103 in view of Yamashita set forth in Office Action of July 26, 2021 is now a rejection under USC 102 with the same reasoning as set forth in the previous Office Action.
	Yamashita teaches methods of detection of HE4 level by immunohistochemical analysis (an in vitro method) (Materials and Methods § Immunohistochemical analysis).

	Yamashita teaches that five-year disease-free survival rates between positive (41.6%) and negative (74.6%) group of HE4 expression were significant different (p=0.03, Fig. 4a) in lung adenocarcinoma patients (page 269, col. 2, para. 2). Yamashita teaches “detecting an absence of HE4 fragment”.
	Yamashita teaches that HE4 variants exist. Furthermore, to fully realize the prognostic potential of HE4 needs to further investigate these variants. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (Yamashita et al., Tumor Biol. 32:265-271, Publication Date: 10-15-2010), as applied to claims 1 above, and further in view of Novik (Novik et al., WO 2010/061393 A1, Publication Date: 06-03-2010).
Yamashita teach method of claim 1 as claimed. However, Yamashita does not teach wherein the test subject-derived sample is urine.
Novik teaches that HE4 is speculated to be detectable in the urine of patients due to its small size (page 2, line 1).
Novik teaches that the sample is a body fluid or secretion sample including urine (page 6, para. 4).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use the method of Yamashita and Novik for lung adenocarcinoma .

Claims 1 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom (Hellstrom et al., US 2015/0353629 A1, Publication Date: 12-10-2015) in view of Yamashita (Yamashita et al., Tumor Biol. 32:265-271, Publication Date: 10-15-2010).
Hellstrom teaches that WFDC2 (HE4/HE4a) gene product is a member of a family of stable 4-disulfide core proteins ([0002]).
Hellstrom teaches that overexpression of HE4 in cancer cells suggests that this protein and its various isoforms can be useful biomarker for detecting cancer and for identifying patients having an increased likelihood of having cancer ([0002]). 
Hellstrom teaches a number of isoforms of the HE4 proteins (Table 1). HE4 isoforms 2-5, corresponding to SEQ ID NOs: 3, 5, 7, and 9, are shorter than the full-length HE4 protein.
Hellstrom teaches that several monoclonal antibodies to HE4 binding to different domains of HE4 protein ([0004], Figs. 2-9, [0018], [0019]). Using combinations of the antibodies can detect specific full-length HE4 or shorter variants ([0062] on page 8).
Hellstrom teaches a method of screening for the presence of an ovarian cancer in a subject comprising contacting a biological sample from a subject and determine HE4 level in the sample (Examples 4-7). 
Hellstrom teaches that the method can be used to screen other cancers, including mesothelioma, pancreatic carcinoma, non-Small cell lung carcinoma or another form of cancer, 
Hellstrom teaches that the invention provides a kit for diagnosing ovarian cancer comprising a monoclonal antibody that binds to the amino acid sequence set forth in SEQ ID NO: HE4a N-WFDC and an additional monoclonal antibody that binds to the amino acid sequence set forth in SEQ ID NO: 19 HE4a C-WFDC. (KEGSCPQVNINFP QLGLCRDQCQVDSQCPGQMKCCRNGCGKVSCVTPNF) ([0019]).
Hellstrom teaches that HE4 isoforms of SEQ ID NOs:5 and 7  (AAL37487 and AAL37486, respectively) comprise SEQ ID NO: 26 in the C-terminus and contain a deletion of amino acid residues around a cleavage in positions 80 to 93 of SEQ ID NO: 7 (Table 1 and the Appendix).
Hellstrom teaches that the biological sample can be urine ([0044]).
Hellstrom teaches that the diagnostic methods include immunohistochemistry assay or ELISA assay ([0004]).
Hellstrom teaches as set forth above, however, Hellstrom does not explicitly teach that the method is for a lung adenocarcinoma detection.
Yamashita teaches that HE4 (WFDC2) is expressed in lung adenocarcinoma (page 265, col. 2), but not in normal tissue (Fig. 1c).
	Yamashita teaches methods of detection of HE4 level by immunohistochemical analysis (an in vitro method) (Materials and Methods § Immunohistochemical analysis).
	Yamashita teaches that serum levels of HE4 in the patients with lung adenocarcinoma are significantly higher than levels of HE4 in healthy control (mean ± SD; 50.7±24.5 pM and 23.8±4.5 pM, respectively, p<0.0001) (Fig. 2 and page 268, col. 2).

	Yamashita teaches that HE4 variants exist. Furthermore, to fully realize the prognostic potential of HE4 needs to further investigate these variants. 
Since Hellstrom teaches that the HE4 and its variants are potential marker for cancer diagnosis, and/or prognosis; Hellstrom also teaches various monoclonal antibodies and methods to detect full length and variant of HE4 protein. On the other hand, Yamashita teaches that HE4 is a good marker for lung adenocarcinoma and suggest that HE variants might fully realize prognostic potential. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use HE4 as a marker for lung adenocarcinoma by a step of detecting in vitro a presence or absence of an HE4 variants (abnormal cleavage). Doing so would confirm HE4 as a novel, useful, tumor marker and fully realize prognostic potential of HE4, as recognized by Yamashita and expand applications of the method developed by Hellstrom.

Response to Arguments
For the rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Novik, or the rejection of claims 1 and 8 under 35 U.S.C. 103 as being unpatentable over Hellstrom in view of Yamashita Applicant argues:

    PNG
    media_image2.png
    269
    632
    media_image2.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. First, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Given its broadest reasonable interpretation, “a protein fragment having a C-terminal amino acid sequence of SEQ ID NO:X” encompasses proteins which have SEQ ID NO:X on the C-terminal side. Secondly, as noted by the Office Action of July 26, 2021, Hellstrom does not explicitly teach the methods is used for lung adenocarcinoma. However, Hellstrom teaches that the method can be used to screen other cancers, including mesothelioma, pancreatic carcinoma, non-Small cell lung carcinoma or another form of cancer, including any of the various carcinomas such as squamous cell carcinomas and adenocarcinomas ([0048]). Yamashita teaches that serum levels of HE4 in the patients with lung adenocarcinoma are significantly higher than levels of HE4 in healthy control (mean ± SD; 50.7±24.5 pM and 23.8±4.5 pM, respectively, p<0.0001) (Fig. 2 and page 268, col. 2). Yamashita teaches that HE4 variants exist. Furthermore, to fully realize the prognostic potential of HE4 needs to further investigate these variants. Taken together, Hellstrom teaches methods of detection methods in cancers and application of the methods to various cancers. Yamashita teaches the importance of expression of HE4 and its variants for lung adenocarcinoma. It would have been prima facie obvious to one of ordinarily skilled in the art at 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the abnormal cleavage in the specific protein" in lines 3.  There is insufficient antecedent basis for the abnormal cleavage or the specific protein in the claim. 
Additionally, it is not clear whether the limitation of “at least one fragment the abnormal cleavage in the specific protein” encompasses fragments other than fragments (b) to (v) of claim 1.  Amendment of the claim to, e.g., “. . . the presence or absence of the at least one fragment of 
Claim 11 recites the limitation "the specific protein" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Appropriate corrections are required.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/            Primary Examiner, Art Unit 1642